Case 3:20-cv-07739-SK Document 1-15 Filed 11/02/20 Page 1 of 2




                      EXHIBIT O
                        Case 3:20-cv-07739-SK Document 1-15 Filed 11/02/20 Page 2 of 2


                                                                                  Lee Fang <lee.fang@firstlookmedia.net>



IRS FOIA Request
3 messages

Quigley John M <John.Quigley@irs.gov>                                                          Thu, Aug 13, 2020 at 3:48 PM
To: "Lee.Fang@firstlookmedia.net" <Lee.Fang@firstlookmedia.net>


 Hello Lee,


 Your FOIA request seeking written agreements, reports and a list of officials hired through the
 Intergovernmental Personnel Act (IPA) has been forwarded to us by the Department of Treasury. I
 will be initiating a search with IRS Human Capital to locate any responsive documents. I’m
 attaching an extension letter while the search is outstanding. If you have any questions, feel free
 to contact me at the number below.


 John Quigley
 Disclosure Tax Law Specialist
 Disclosure Office 13, Oakland POD
 (510) 907-5337



       FOIA-Extensions.dotx
       55K


Lee Fang <lee.fang@firstlookmedia.net>                                                         Thu, Aug 13, 2020 at 4:30 PM
To: Quigley John M <John.Quigley@irs.gov>

 John, thanks for the update. If you have any questions or concerns, including clarification regarding to the documents I am
 seeking, please do not hesitate to contact me.
 [Quoted text hidden]



Quigley John M <John.Quigley@irs.gov>                                                          Thu, Aug 13, 2020 at 4:34 PM
To: Lee Fang <lee.fang@firstlookmedia.net>


 You’re welcome. If the FOIA contact in Human Capital (HCO) needs any clarification about the
 requested documents, I’ll reach out to you with their questions.
 [Quoted text hidden]
